Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claim(s) 1-15 were previously pending and were rejected in the previous office action. Claim(s) 1-3, 7-8, and 10-13 were amended. Claim(s) 4-6, 9, and 14-15 were left as originally/previously presented. Claim(s) 1-15 are currently pending and have been examined.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June, 15 2020, has been entered.

Response to Arguments
Claim Rejections - 35 USC § 101
	Applicant’s arguments, see pages 6-7 of Applicant’s Response, filed May 22, 2020, with respect to 35 USC § 101 rejection of Claim(s) 1-15 have been fully considered but they are not persuasive.	
Independent Claim 1 do not fall within the revised Step 2A Prong Two framework because the judicial exception is integrated into a practical application. Examiner, respectfully, disagrees with applicant. Examiner, respectfully, notes that the judicial exception is not integrated into a practical application when the claims as a whole describe how to generally “apply,” the concept of “performing,” “presenting,” “displaying,” “selecting,” and “causing,” information in a computer environment. The limitations that amount to “apply it,” are as follows (Claim 1: a mobile communication device, a vehicle parking management platform, a vehicle parking server, a memory, a first and second actuators, and a wireless connection protocol device). Examiner, notes, that the a mobile communication device, a vehicle parking management platform, a vehicle parking server, a memory, a first and second actuators, and a wireless connection protocol device are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to the court in, Affinity Labs v. DirecTv, where the additional elements were merely instructions to apply an exception when the use of a computer or other machinery in its ordinary capacity for economic or other tasks merely received, stored, or transmitted data because the claims invoked computers or other machinery merely as a tool to perform an existing process, See MPEP 2106.05(f). Here in this case, the above additional elements amount to mere instructions to apply the judicial exception on a computer when the additional elements receives, stores, and transmits parking information because the claims invoke computers and other machinery merely as a tool to perform an existing process of tracking a package. Also the court in, Affinity Labs v. DirecTv, stated the claim recited a broadcast system in In re Brown, the court found that the limitations were extra-solution activity when cutting hair after first determining the hair style because the claims amounted to insignificant application, see MPEP 2106.05(g). In this case, the first and second actuators for the user to select one of respective first and second option command, which, in response to the user’s 
	
	Secondly, Applicant argues, on page(s) 6-7, that the amended Independent Claim 1, is similar to Example 21 Claim 2 when Independent Claim 1 integrates user operation of a mobile application on a mobile communication device and the functions performed by a vehicle parking server with wireless communication since the generated information integrates the practical application of either automatically or user-performing event-based purchases of a vehicle parking space. Examiner, respectfully, disagrees. It is important to note that first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the Subject Matter Eligibility Worksheet and Subject Matter Eligibility: Workshop	 II. Unlike Claim 2 of Example 21, in this case applicant has not provided an improvement nor is it readily apparent of an improvement within applicant’s specification that either identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim or identifies a technical improvement that is realized by the claim over the prior art. Examiner, respectfully, notes in regards to integrating the claim into a practical application see the above argument. Thus, applicant’s argument that Independent Claim 1 is similar to Example 21 Claim 2 is not persuasive. 
	
Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to Claim(s) 1-15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
relates to parking space availability that is stored in a server. Morrissette teaches that a user is able to create an account that resides on the parking server by downloading an parking App to the user’s mobile communication device and after the user downloads the app on the user device then the parking management platform enables the user to reserve event-based parking, which, the vehicle driver is then able to reserve and make a payment for a parking area for a specified time on a specified date. Morrissette, further, teaches that the parking server receives all of the open parking space counts, number of vehicles parked in the parking lot at a given time, and time entry or exit of a vehicle, which, the parking server stores parking account information and transaction information for the parking provider in order to inform the vehicle drivers of open spaces, as taught in paragraph(s) 0130-0131, 0135, and Claim 5, thus teaching a mobile device in cooperation with a parking server for event-based vehicle parking service transactions that relate to parking space availability. Furthermore, applicant argues that section (g) requires an automatic purchase of a 
Secondly, Applicant argues on page 9 that Dutta et al. (US 9,373,197) does not apply since the reference relates to a user who already has selected a parking spot instead of contemplating a future event or time. Examiner, respectfully, disagrees. It is noted that the features upon which applicant relies (i.e., future date and/or time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, applicant’s argument is not persuasive. Here, claim recites “the mobile communication device, in response to receipt of parking space non-availability information …, presenting to place a user on the vehicle parking space waitlist, display of an action sheet including first and second actuators for user to select one of … commands upon receipt of parking space availability information …”. Therefore, there are a non-availability information and another availability information, and the options are presented based on availability information, as opposed to argued future date and time.
Thirdly, Applicant argues on Pages 10-11 that the references fail to contemplate a waitlist, much less options for action by a user joining or while enrolled on a waitlist. To the extent that applicant’s argument has some merit, examiner, has provided Chen (US 2015/0235148) which has been used to provide a process of a user searching for a parking space, which, the user will be provided the option to join a parking waitlist when there is no availability for the user to park. The system will then allow the user to decide if they want to remain on the waitlist, which, the system will then eventually provide the user with available parking allowing the user to then purchase the parking space by the system charging the user’s pre-authorized account, see below 35 USC 103 rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 


Claim(s) 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: Independent Claim 1 recites a parking customer receiving parking information and selecting various options to either cancel, confirm, or purchase a parking space. Independent Claim 1 as a whole recites limitation(s) that are directed to an abstract idea of certain methods of organizing human activity. Claim 1 limitations recite “after installation of the mobile application, performing event-based transactions that relate to parking space availability, the vehicle parking service transactions that relate to parking space availability,” “a vehicle parking space made available after determination, of availability of a parking space for a specified event and event date from a vehicle parking space waitlist,” “in response to receipt of parking space non-availability information, indicating no availability of a vehicle parking space for the specified event and event date,” “presenting, to place a user on the vehicle parking space waitlist,” “display of an action sheet for the user to select one of respective first and second commands upon receipt, of parking availability information,” “information indicating availability of a vehicle parking space for the specified event and event date, a user selecting of the first option command providing a request for automatic purchase of available vehicle parking space and a user selection of the second option command,” “providing a request for notification of a vehicle parking space available for purchase,” “in response to receipt of the parking space availability information and to user selection of the first option command, presenting for display for to the user to select either to Independent Claim 1 are merely managing certain methods of organizing human activity: personal behavior or relationships or interactions between people. For instance Claim 1 is similar to an entity providing a user available parking spaces for a certain event and date. The user will be able to view the available parking spaces and select to either automatically purchase the parking space or receive available parking space information after being placed on a parking waiting list. If the user determines to select a first command then available parking spaces will be provided to the user or the user can select to purchase the available parking spaces, which, the user is able to confirm or cancel their purchase request. The mere recitation of generic computer components (Claim 1: a mobile communication device, a vehicle parking management platform, a vehicle parking server, a memory, a first and second actuators, and a wireless connection protocol device) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim 1 recite an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describe how to generally “apply,” the concept(s) of “performing,” “receiving,” “presenting,” “selecting,” and “causing,” information in a computer environment. The limitations that amount(s) to “apply it,” are as follows (Claim 1: a mobile communication device, a vehicle parking management platform, a vehicle parking server, a memory, a first and second actuators, and a wireless connection protocol device). Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception. (MPEP 2106.05(f)). Here, the above additional elements merely receive and transmit parking information which is no more than “applying,” the judicial exception. Examiner, further, notes that the “installation of the mobile application…,” to perform parking transactions, indicates a “field-of-use,” within the technological environment of purchasing parking spaces with a mobile device. As, currently claimed there is no improvement to the functioning of the mobile device, the limitations are similar to a user installing a parking application to purchase available parking spaces, which, the user’s selection will then be sent to a parking entity.  Examiner, notes, that the first and second actuators and mobile communication device, i.e., “first and second actuators for the user to select one of respective first and second option command…,” and “in response to the user’s selection of either one of the first and second option commands, the mobile communication device presenting for display…,” function(s) are extra-solution activity. Similar to, Electric Power Group, where the court found selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis, and 

Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment and extra-solution activity. Examiner, further, notes that the additional element(s) (i.e., first and second actuators and mobile communication device) was considered insignificant extra-solution activity, see above analysis. Here, the “first and second actuators,” is well-understood, routine, and conventional. Similar to, Internet Patent Corp., the court found a web browser’s back and forward button functionality to be well-understood, routine and conventional. Here, applicant has provided that the user will be provided with actuators (i.e., buttons) that can be used as back button and a confirmation button (Paragraph(s) 0137 and 0175). Furthermore, the additional element 

Claim(s) 5-7, 10, and 13-14: The various metrics of Dependent Claim(s) 5-7, 10, and 13-14 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim 1 the judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

Claim(s) 2 and 11: The additional limitation of “launching,” is further directed to a method of organizing human activity, as described in Claim 1. The recitation(s) of “selection by the user to confirm automatic purchase of the available vehicle parking space launches displaying a vehicle parking pass,” and “selection by the user to confirm automatic purchase of the available vehicle parking space launches displaying a vehicle parking pass and in which selection by the user to cancel automatic purchase of the available vehicle parking space to display for the user to select either to leave or to stay on the waitlist,” which amounts to mere data gathering, which, is a form of insignificant extra-solution activity. This case is similar to, Electric Power Group, where the court Symantec, where the court found receiving or transmitting data over a network was merely well-understood, routine, and conventional computer functions. Here, the mobile communication device is able to receive a parking pass, which, is sent via a backend server, which, is a well-understood, routine, and conventional function. (Paragraph 0163)(Applicant’s specification) Furthermore, the activated pass screen is well-understood, routine, and conventional. Similar to, OIP techs, where the court found presenting offers and gathering statistics were well-understood, routine, and conventional functions. Here, applicant has provided that the activated pass screen is able to display a parking pass and then update changes to the status of a parking pass on a database, which, are merely well-understood, routine, and conventional computer functions. (Paragraph 0163 and 0178)(Applicant’s specification). For the reasons described above with respect to Claim 1 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

Claim(s) 3, 8, and 12: The additional limitation of “canceling,” “refunding,” is further directed to a method of organizing human activity, as described in Claim 1. The recitation of “selection by the user to cancel the automatic purchase of the available vehicle parking space causes to communicate by wireless transmission information that results in applying to the user parking account a refund of a parking charge assessed In re Brown, where the court found cutting hair after first determining the hair style was merely insignificant application, which, is a form of insignificant extra-solution activity. Here, applicant is will be refund for a parking transaction after the user selects to cancel a transaction, which, is merely insignificant application a form of insignificant extra-solution activity. Similar to, Internet Patent Corp., the court found a web browser’s back and forward button functionality to be well-understood, routine and conventional. Here, applicant has provided that the user will be able use actuators to cancel a transaction, which, applicant has provided that the actuators (i.e., buttons) can be used as a back button and a confirmation button (Paragraph(s) 0137 and 0175). Furthermore, similar to, Symantec, where the court found receiving or transmitting data over a network was merely well-understood, routine, and conventional computer functions. Here, the mobile communication device is able to receive a parking pass, which, is sent via a backend server, which, is a well-understood, routine, and conventional function. (Paragraph 0163)(Applicant’s specification) Furthermore, the vehicle parking server is well-understood, routine, and conventional. Similar to, Versata Dev. Group, where the court found storing and retrieving information in memory were well-understood, routine, and conventional functions. Here, applicant has provided that the parking servers are used by preferred parking service providers to store account information and transmit user account information, which, are merely well-understood, routine, and conventional computer functions. (Paragraph 0035 and 0040)(Applicant’s specification). For the reasons described above with respect to Claim 1 the judicial exception is not 

Claim(s) 4, 9, and 15: The various metrics of Dependent Claim 4, 9, and 15 merely narrows the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim 1. The additional element of a lock screen is merely amount(s) to “apply it.”  The recitation(s) of “the notification to the user of a vehicle parking space available for purchase,” “the notification to the user of a vehicle parking space available for purchase,” and “the notification to the user of a vehicle parking space available for purchase,” amounts to mere data gathering, which, is a form of insignificant extra-solution activity. This case is similar to, In re Brown, where the court found cutting hair after first determining the hair style was merely insignificant application, which, is a form of insignificant extra-solution activity. Here, applicant is able to receive available parking information after receiving a notification, which, is merely insignificant application a form of insignificant extra- solution activity. Similar to, Symantec, where the court found receiving or transmitting data over a network was merely well-understood, routine, and conventional computer functions. Here, the mobile communication device and a different mobile application is able to receive a parking information, which, is sent via a backend server, which, is a well-understood, routine, and conventional function. (Paragraph 0163)(Applicant’s specification) Furthermore, the push notification is well-understood, routine, and conventional as the applicant as provided that the push notification is merely a text or email message that sends available parking information to a user device via a server. Claim 1 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

The dependent claim(s) 2-15 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than mere instructions to apply the exception using generic computer component(s), insignificant extra-solution activity, and well-understood, routine, and conventional, which, doesn’t provide an inventive concept. Therefore, Claim(s) 1-15 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 9-10, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrissette (WO 2015-172161) in view of Chen (US 2015/0235148) and further in view of Dutta et al. (US 9,373,197) and further in view of Gosuin (US 2016/0321568) and further in view of Stefik et al. (US 20140089015).
Regarding Claim 1, Morrissette, teaches 
A mobile application operating on a user’s wireless-connection enabled mobile communication device in communication with a vehicle parking management platform, to carry out event-based vehicle parking sales transactions. (Abstract); and (Paragraph 0006 and 0135)(Morrissette teaches a mobile device user can download an Application on the user’s mobile device, which, allows the user to communicate with the parking 
The vehicle parking management platform characterized in that a user desiring to park a vehicle in a parking space controlled by a vehicle parking provider has a wireless-connection enabled user parking account. (Paragraph 0007); and (Claim 5 and 7)(Morrissette teaches a user looking for parking that has a wireless-connection enabled user parking account. Morrissette, further, teaches that the parking spaces are controlled by a parking provider. Morrissette, also, teaches that the system allows the parking management platform to operate the system) 
The vehicle parking provider has a wireless-connection enabled vehicle parking provider account. (Claim 5)(Morrissette teaches that the parking provider has a wireless-connection enabled parking provider account) 
A vehicle parking server stores parking account information and transaction information of the user parking account and account information of the vehicle parking provider account. (Paragraph 0006 and 0047)(Morrissette teaches a parking server stores parking account and transaction information for the parking service provider. Morrissette, further, teaches that the parking servers will complete the parking 
A wireless connection protocol device operatively connected to the vehicle parking server communicates, by wireless transmission, information between the vehicle parking server and the mobile communication device and the user parking account, the mobile application operating on the mobile communication device and in cooperation with the vehicle parking management platform to implement event-based vehicle parking sales transaction operational functions. (Paragraph 0135); and (Claim 5 and 9);(Morrissette teaches a wireless connection protocol device operatively connected to the parking server to send and receive parking account information signals (i.e., communication) by wireless transmission to the mobile communication device, the parking provider, and the parking account. Morrissette, further, teaches a vehicle parking management platform and a  mobile communication device that can initiate a vehicle parking transaction, a taught in Claim 1) 
After installation of the mobile application on the mobile communication device, performing by, the mobile communication device in cooperation with the vehicle parking server event-based vehicle parking service transactions that relate to parking space availability 
A vehicle parking space made available after determination, by operation of the vehicle parking server, of availability of a parking space for a specified event and event date 
The mobile communication device, in response to receipt of parking space non-availability information by wireless transmission from the vehicle parking server indicating no availability of a vehicle parking space for the specified event and event date. (Paragraph 0075)(Morrissette teaches that the user is able to search for an event such as visiting an art museum, which, the system will then show a screenshot of parking zones that are available and unavailable (i.e., non-availability information))  








With respect to the above limitation(s): while Morrissette teaches a user that is able to download a mobile application to a device, which, enables the user to reserve event based parking. The mobile device is in connection with a parking management 
But, Chen in the analogous art of purchasing a parking space after being placed on a waitlist, teaches 
A parking space availability stored in memory associated with the parking server. (Paragraph(s) 0052 and 0056)(Chen teaches that central server is able to provide a user with parking space availability to a desired parking space. Chen, further, teaches various database linked with the central server that are able to store the number of spaces reserved or released (i.e., availability), as taught in paragraph 0056)
Presenting to place a user on the vehicle parking space waitlist.  (Paragraph 0054)(Chen teaches a system that will determine availability of a parking space and if it is determined that no space is available then a user will be asked if the request should be placed on a waiting list. Examiner, respectfully, notes that a user is able to access the e-parking site through a mobile phone application, as taught in paragraph 0052. Examiner, further, notes that the user is able to reply to the system inquiry by choosing to remain on the waiting list, as taught in paragraph 0031)
Display of an action sheet for the user to select one of respective first and second option commands upon receipt of parking space availability information by wireless transmission from the vehicle parking server indicating availability of a vehicle parking space for the specified event and event date. (Paragraph(s) 0054-0056)(Chen teaches that if the user wishes to be placed on the parking waitlist, then the system will notify the user when a space is available. The system will then provide the user with available parking spaces available, which, the user will decide whether to purchase a Pay for Reservation unit or a Pay for Usage (i.e., first and second options commands) for an event and day of the week, as taught in paragraph 0038. Examiner, respectfully, notes that based on BRI above the user is required to merely “Select ONE of the first and second commands.”)
A user selection of the first option command providing for transmission by the mobile communication device to the vehicle parking server a request for automatic purchase of an available vehicle parking space. (Paragraph 0054)(Chen teaches that if a user selects a Pay for Reservation (i.e., first option command) then the system will send a confirmation for payment for the e-parking space. Examiner, respectfully, notes that a user must have an account established prior to the purchase or reservation of the parking space with a valid credit card and after selection of the Pay for reservation the starting time will begin at a requested time period (i.e., automatic purchase), see paragraph(s) 0042 and 0048)
Cause the mobile communication device to communicate by wireless transmission to the vehicle parking server information indicating the user’s selection either to confirm or cancel automatic purchase of the available vehicle parking space. (Paragraph(s) 0029 and 0052, and 0057)(Chen teaches that after the user has determined to Pay for Reservation (i.e., indicating to confirm) then the system will purchase the space, which, the user will receive confirmation of the transaction over the e-parking space system. Examiner, notes, that a user is able to input information into the e-parking space application system on an users electronic device networked to a central cloud server, which, the mobile phone application will communicate via wireless) 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device of requesting event parking space information of Morrissette, by incorporating the 
With respect to the above limitations: while Chen teaches a user will request a parking space that is then determined to be unavailable. The system will then provide a user with the option to be placed on a waitlist for the unavailable parking space and once that parking space becomes available the system will provide the user with the option to purchase the space. Chen, further, teaches that if the user wants to purchase the available parking space then the system will charge the user’s account, which, the user’s options and confirmation will be sent via a wireless network. To the extent that Chen doesn’t explicitly teach “A user selection of the first option command providing for transmission by the mobile communication device to the vehicle parking server a request for automatic purchase of an available vehicle parking space,” see Dutta et al. below and “receiving by the mobile communication device parking availability information produced by the vehicle parking server indicating that a vehicle parking space has become available for the specified event date,” see Gosuin below.  However, Morrissette and Chen, do not explicitly teach displaying a 
But, Dutta et al. in the analogous art of determining the location of the vehicle to provide available parking spaces to a parking application on the user’s mobile device for a parking event, teaches
Display of an action sheet including first and second actuators for the user to select one of respective first and second option commands upon receipt of parking space availability information. (Column 9, Lines 13-16 and 50-54); (Column 10, Lines 30-40); and (Column 11, Lines 20-29)(Dutta et al. teaches a user is able to select various icons (i.e., actuators) on their mobile device. The user is able to select a PSP icon, which, will then open a subsequent page for a number of parking options. Dutta et al., further, teaches that the user is able to select street parking or garage parking, which, provides the user available parking spots. The user will then be able to enter into the current location and enter the parking ID, which, the server will then send parking rates and restrictions to the user. Dutta et al., further, teaches that the user will then be presented a “confirm,” and “cancel” button(s) for the selection of the parking space. Dutta et al., further, teaches that the user can be presented an “auto-renewal,” of the parking option) 
A user selection of the first option command providing for transmission by the mobile communication device to the vehicle parking server a request for automatic purchase of an available vehicle parking space. (Column 10, Lines 59-65); and (Column 11, Lines 20-25)(Dutta et al. provides the user with the option to select an “auto-renewal,” button (i.e., first option command). This option allows the user to purchase the parking space for a period time automatically. Dutta et al., further, teaches that if the user selects the continue for starting a parking session based on their auto-renewal option selection then the this information will be sent to a parking application server, which, will allow the server to process the confirmation)
In response to receipt of the parking space availability information and to user selection of the first option command, the mobile communication device presenting for display to the user actuators for the user to select either to confirm or to cancel automatic purchase of the available parking space. (Column 10, Lines 61-65); (Column 19, Lines 19-27); and (Fig. 1E)(Dutta et al. provides that the user is able to select street parking, which, the parking application server will distribute available parking spots to the user. The user will then be able to select the “auto-renewal,” button that allows the mobile device to provide the user with a “continue,” and/or “cancel,” button(s))
Cause the mobile communication device to communicate by wireless transmission to the vehicle parking server information indicating the user’s selection either to confirm or cancel automatic purchase of the available vehicle parking space. (Column 10, 41-53 and 60-67); and (Column 11, Lines 13-25)(Dutta et al. teaches that if the user has chosen the auto-renewal option and the user selects the ‘continue,’ button it will allow the server to receive the user’s request to confirm the parking process. Dutta et al., further, teaches that the server will be able to purchase a small time quanta agreed to by the user automatically (i.e., confirm automatic purchase))
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device of requesting event parking space information of Morrissette and a system providing a waitlist to a mobile device of a user, which, the user is able to select to remain on the waitlist and the system will provide available parking information after determining the parking space is not available in order for the user to purchase the parking space after it becomes available of Chen, by incorporating the teachings of a user looking for a parking space, which, the mobile device will provide multiple icons that includes a command for making an auto-purchase request for a parking space that will allow the user to then confirm the parking space of Dutta et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve consumer experience. (Dutta et al.: Column 1, Lines 41-44)
With respect to the above limitations: while Dutta et al. teaches a user is able to select an automatic purchase for a parking space, which, the user will be able to press a button to confirm the selection. To the extent that Morrissette, Chen, and Dutta et al. do “receiving by the mobile communication device parking availability information produced by the vehicle parking server indicating that a vehicle parking space has become available for the specified event date,” see Gosuin below.  However, Morrissette, Chen, and Dutta et al., do not explicitly teach a second option command that will search for available parking information and provide confirm or cancel options. Morrissette, Chen, and Dutta et al., further, do not explicitly teach a waitlist that is stored on a vehicle parking server. 
	 But, Gosuin in the analogous art of being placed on a waitlist, teaches 
Display an action sheet including first and second actuators. (Paragraph 0090)(Gosuin teaches that after a user downloads and installs an application on their mobile device, which, the user will be presented with two buttons a “Ticket Holder,” and a “Ticket Seeker,” button(s))
A user selection of the second option command providing for wireless transmission by the mobile communication device to the vehicle parking server a request for notification of a vehicle. (Paragraph 0032 and 0090)(Gosuin teaches that after a user downloads and installs an application on the user’s mobile phone the user is able to select “Ticket Seeker,” button, which, the button will then provide the user to enter a request for an event and an event date. The user will then be placed on a waiting list for the request and upon the availability of the request event a notification will be sent to the user by a webserver. Examiner, respectfully, notes that the events can relate to not only tickets but also a right to park a car in a parking lot, as taught in paragraph 0027)
In response to receipt of notification of the parking space availability information and to user selection of the second option command, the mobile communication device presenting for display to the user actuators for the user to select either to purchase or to not purchase the available parking space. (Paragraph(s) 0090 and 0104 )Gosuin teaches that after the user has selected the “ticket seeker,” button and the user is placed in a queue. Then the system will provide a notification to the user that they are highly likely to receive an available ticket, which, the user will need to confirm their intent to charge the ticket and after the users confirmation the user will receive a confirmation email or notification. Examiner, respectfully, notes that the ticker seeker will need to confirm by pressing an “I’m coming,” (i.e., purchase button) button. Examiner, further, notes that the event(s) can include/relate to rights for a vehicle to park into a lot, as taught in paragraph 0027)
To cause the mobile communication device to communicate by wireless transmission to the vehicle parking server information indicating the user’s selection either to purchase or to not purchase the available vehicle parking space. (Paragraph 0104)(Gosuin teaches that after the user confirms the intent to attend the event the user will receive a confirmation email (i.e., indicating the user’s selection).. Gosuin, further, teaches that communication between the mobile devices and the web servers happen wirelessly, see Fig. 1 and Paragraph 0023. 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device of requesting event parking space information of Morrissette, a system providing a waitlist to a mobile device of a user, which, the user is able to select to remain on the waitlist and the system will provide available parking information after determining the parking space is not available in order for the user to purchase the parking space after it becomes available of Chen, and a user looking for a parking space, which, the mobile device will provide multiple icons that includes a command for making an auto-purchase request for a parking space that will allow the user to then confirm the parking space of Dutta et al., by incorporating the teachings of placing a user on waitlist for a ticket for parking after the user downloading an application, which, the system will then provide the user with a notification as soon a ticket becomes available and the user will confirm that they purchase while still in the queue of Gosuin since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help identify whether it is likely a queued user will receive a parking ticket for an event. (Gosuin: Paragraph 0038)
With respect to the above limitations: while Gosuin teaches placing a user into a queue for receiving a parking ticket for an event that is unavailable, which, the system will notify the user when a ticket becomes available and the user will be able to confirm the purchase of the ticket. Gosuin, also, teaches a server is able to provide a user an 
But, Stefik et al. in the analogous art of providing parking reservation information, teaches a vehicle parking space made available from a vehicle parking space waitlist maintained by the vehicle parking server. (Paragraph 0058)(Stefik et al. teaches that the parking server can also maintain other parking data such as a waitlist of parking reservation request for drivers, which, will be used to notify them of reservation status, waitlist status, and changing fee status) 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device of requesting event parking space information of Morrissette, a system server storing parking availability information and providing a waitlist to a mobile device of a user, which, the user is able to select to remain on the waitlist and the system will provide available parking information after determining the parking space is not available in order for the user to purchase the parking space after it becomes available of Chen, a user looking for a parking space, which, the mobile device will provide multiple icons that includes a command for making an auto-purchase request for a parking space that will allow the user to then confirm the parking space of Dutta et al., and placing a user on waitlist for a ticket for parking after the user downloading an application, which, the system will then provide the user with a notification as soon a ticket becomes available and the user will confirm that they purchase while still in the queue of Gosuin, by incorporating the teachings of storing a waitlist on a parking server of Stefik et al., to include, since the claimed invention is providing some teaching, suggestion, or 

Regarding Claim 3, Morrissette/Chen/Dutta et al./Gosuin/Stefik et al., teaches all the limitations as applied to Claim 1.
However, Morrissette doesn’t explicitly teach selection by the user of the actuator to cancel the automatic purchase of the available vehicle parking space causes the mobile communication device to communicate by wireless transmission to the vehicle parking server information that results in applying to the user parking account a refund of a parking charge assessed for the automatic purchase of the available parking space.
But, Chen in the analogous art of reserving a parking space, teaches user cancel the purchase of the available vehicle parking space that results in applying to the user parking account a refund of a parking charge assessed for the automatic purchase of the available parking space. (Paragraph(s) 0031 and 0041)(Chen teaches that a user can request a parking space, which, the user will be placed on a waiting list for the parking spot. The user will then input the period of time for the reservation, which, the system will process a fee for the reservation. Once the parking space becomes available the user is giving the option to either remain on the waiting list or cancel the reservation. If the user decides to withdraw from the waiting list then the system will refund the user for the reservation) 

With respect to the above limitations: while Chen teaches a user being able to cancel their waitlist reservation. However, Morrissette and Chen, do not explicitly teach canceling an automatic purchase. 
But, Dutta et al. in the analogous art of determining the location of the vehicle to provide available parking spaces to a parking application on the user’s mobile device, teaches selection by the user of the actuator to cancel the automatic purchase of the available vehicle parking space to communicate by wireless transmission to the vehicle parking server. (Column 10, Lines 30-40); and (Column 11, Lines 13-18)(Dutta et al. teaches that a server will send the user rates and restrictions. The user is then able purchase the location based on the rates sent by the server. Dutta et al., further, teaches that if the user decides to cancel an auto-renewal purchase of a parking 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device of requesting event parking space information of Morrissette and a system providing a waitlist to a mobile device of a user, which, the user is able to either select to remain on the waitlist and/ or cancel their reservation, which, the system will provide an refund of Chen, by incorporating the teachings of a user looking for a parking space, which, the mobile device will provide multiple icons that includes a command for making an auto-purchase request for a parking space that will allow the user to then cancel the automatic purchase of the parking space of Dutta et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve consumer experience. (Dutta et al.: Column 1, Lines 41-44)

Regarding Claim 9, Morrissette/Chen/Dutta et al./Gosuin/Stefik et al., teaches all the limitations as applied to Claim 1 and the notification to the user of a vehicle parking space 
With respect to the above limitation: while Morrissette teaches that the server will send the vehicle driver’s mobile device a notification about the amount of time left on the parking space, via a text message. However, Morrissette doesn’t explicitly teach the user of the parking available parking space includes a push notification to a screen produced by a different mobile application operating on the mobile communication device. 
But, Chen in the analogous art of purchasing a parking space after being placed on a waitlist, teaches a vehicle parking space available for purchase includes a push notification to a screen produced by a different mobile application operating on the mobile communication device. (Paragraph 0054); and (Claim 18)(Chen teaches that the user will be notified of available parking spaces, which, will give the user the ability to make the decision if they would like to purchase the space. Examiner, respectfully, notes that parking information can be sent by either Email and/or SMS, as taught 0048) 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device of requesting event parking space information of Morrissette, by incorporating the teachings of a system providing a waitlist to a mobile device of a user, which, the user is able to select to remain on the waitlist and the system will provide available parking information after determining the parking space is not available of Chen, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art 

Regarding Claim 10, Morrissette/Chen/Dutta et al./Gosuin/Stefik et al., teaches all the limitations as applied to Claim 9.
However, Morrissette/Chen, do not explicitly teach in response to a user gesture applied to the push notification to the screen, opens and causes the mobile communication device to display actuators for the user to select either to confirm or to cancel automatic purchase of the available vehicle parking space. 
But, Dutta et al., teaches in response to a user gesture applied to the push notification to the screen, opens and causes the mobile communication device to display actuators for the user to select either to confirm or to cancel automatic purchase of the available vehicle parking space. (Column 10, Lines 30-40 and 59-65); and (Column 11, 20-25); and (Fig. 1E)(Dutta et al. teaches that once the user receives the push message to the mobile device via the parking server for the parking terms and conditions then the user will can chose an auto-renewal option to purchase the time for the parking space, see above analysis. Dutta et al., further, teaches that the user will then presented with a screen to either continue or cancel the transaction request, as shown in Fig. 1E) 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device of 

Regarding Claim 13, Morrissette/Chen/Dutta et al./Gosuin/Stefik et al., teaches all the limitations as applied to Claim 1.
However, Morrissette/Chen/Dutta et al., doesn’t explicitly teach selection by the user of the actuator to purchase the available vehicle parking space commences, by user interaction with the mobile communication device, a process of purchasing a vehicle parking pass. 
But, Gosuin in the analogous art of being placed on a waitlist for an event, teaches selection by the user of the actuator to purchase the available vehicle parking space commences, by user interaction with the mobile communication device, a process of purchasing a vehicle parking pass. (Paragraph(s) 0104-0105)(Gosuin teaches that after the user confirms the purchase of the ticket the system will provide the user with either a bar code, QR code, and/or an image of the ticket. 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device of requesting event parking space information of Morrissette, a system providing a waitlist to a mobile device of a user, which, the user is able to select to remain on the waitlist and the system will provide available parking information after determining the parking space is not available in order for the user to purchase the parking space after it becomes available of Chen, and a user looking for a parking space, which, the mobile device will provide multiple icons that includes a command for making an auto-purchase request for a parking space that will allow the user to then confirm the parking space of Dutta et al., by incorporating the teachings of placing a user on waitlist for a ticket for parking after the user downloading an application, which, the system will then provide the user with a notification as soon a ticket becomes available and the user will receive the ticket in an email as an image and/or QR code of Gosuin since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help identify whether it is likely a queued user will receive a parking ticket for an event. (Gosuin: Paragraph 0038)

	Regarding Claim 14, Morrissette/Chen/Dutta et al./Gosuin/Stefik et al., teaches all the limitations as applied to Claim 1.
selection by the user of the actuator not to purchase the available vehicle parking space causes the mobile communication device to display actuators for the user to select to either leave the waitlist or to stay on the waitlist. 
But, Chen in the analogous art of reserving a parking space after being placed on a waitlist, teaches selection by the user of the actuator to cancel automatic purchase of the available vehicle parking space causes the mobile communication device to for the user to select either to leave or to stay on the waitlist.  (Paragraph 0031)(Chen teaches that a user can request a parking space, which, the user will be placed on a waiting list for the parking spot. The user will then input the period of time for the reservation, which, the system will process a fee for the reservation (i.e., automatic purchase). Once the parking space becomes available the user is giving the option to either remain on the waiting list or cancel the reservation. And if the user able to input their request to cancel the reservation then the user will be taken off of the waiting list. Examiner, notes, that the user is able to enter their response into the cell phone through inputting their request on the mobile device, which, can be seen as an actuator. Once the user enters their response to either remain on the list or cancel then the user will either remain or taken off the list) 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device of requesting event parking space information of Morrissette, by incorporating the teachings of a system providing a waitlist to a mobile device of a user, which, the user is able to select to remain on the waitlist and the system will provide available parking 

Claim(s) 2 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrissette (WO 2015-172161) in view of Chen (US 2015/0235148) and Dutta et al. (US 9,373,197) and Gosuin (US 2016/0321568) and Stefik et al. (US 20140089015), and further in view of Vitrano, JR. et al. (US 20060015397).
Regarding Claim 2, Morrissette/Chen/Dutta et al./Gosuin/Stefik et al., teaches all the limitations as applied to Claim 1. 
However, Morrissette, Chen, and Dutta et al., doesn’t explicitly teach selection by the user of the actuator to confirm automatic purchase of the available vehicle parking space launches an activated pass screen displaying a vehicle parking pass on the mobile communication device. 
But, Gosuin in the analogous art of being placed on a waitlist for an event, teaches the user purchase of the available vehicle parking space launches an activated pass screen displaying a vehicle parking pass on the mobile communication device. (Paragraph(s) 0104-0105)(Gosuin teaches the user is able to purchase a parking space, which, after the user confirms the purchase then the system will notify the user’s phone via SMS and/or Email that the ticket is available for him in 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device of requesting event parking space information of Morrissette, a system providing a waitlist to a mobile device of a user, which, the user is able to select to remain on the waitlist and the system will provide available parking information after determining the parking space is not available in order for the user to purchase the parking space after it becomes available of Chen, and a user looking for a parking space, which, the mobile device will provide multiple icons that includes a command for making an auto-purchase request for a parking space that will allow the user to then confirm the parking space of Dutta et al., by incorporating the teachings of placing a user on waitlist for a ticket for parking after the user downloading an application, which, the system will then provide the user with a notification as soon a ticket becomes available and the user will receive the ticket in an email as an image and/or QR code of Gosuin since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help identify whether it is likely a queued user will receive a parking ticket for an event. (Gosuin: Paragraph 0038)
With respect to the above limitation: while Gosuin teaches that a user is able to purchase a ticket for a parking event, which, the user will then receive a bar code, QR code, and/or image with the ticket on their mobile device after the ticket becomes available. However, to the extent that Morrissette, Chen, Dutta et al., Gosuin, and Stefik 
But, Vitrano, JR. et al., teaches that selection by the user of the actuator to confirm automatic purchase of the available parking space displaying a vehicle parking pass on the mobile communication device. (Paragraph(s) 0041 and 0047); and (Fig. 2, 206-216, and 224-234)(Vitrano, Jr. et. al teaches that a user is able to select a parking pass for an event. The user will then be directed to a page that will allow the user to cancel or confirm the purchase of the pass. After the user reviews the order and clicks ‘proceed to check out,’ button (i.e., confirm button). The server will then verify the existing payment information and then charge the account for the parking pass (i.e., automatic purchase), which, the server will then provide the user device with a receipt for the purchase of the parking pass. Examiner, notes that the receipt will include the lot number and the order number for the parking pass, which, can be seen as a parking pass being sent to the user) 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device of requesting event parking space information of Morrissette, a system providing a waitlist to a mobile device of a user, which, the user is able to select to remain on the waitlist and the system will provide available parking information after determining the parking space is not available in order for the user to purchase the parking space after it becomes available of Chen, a user looking for a parking space, which, the mobile device will provide multiple icons that includes a command for making an auto-purchase 

Regarding Claim 11, Morrissette/Chen/Dutta et al./Shealy et al./Stefik et al., teaches all the limitations as applied to Claim 10.
However, Morrissette, doesn’t explicitly teach
Selection by the user of the actuator to confirm automatic purchase of the available vehicle parking space launches an activated pass screen displaying a vehicle parking pass on the mobile communication device. 
Selection by the user of the actuator to cancel automatic purchase of the available vehicle parking space causes the mobile communication device to display actuators for the user to select either to leave or to stay on the waitlist.  
selection by the user of the actuator to cancel automatic purchase of the available vehicle parking space causes the mobile communication device to display actuators for the user to select either to leave or to stay on the waitlist.  (Paragraph 0031 and 0056)(Chen teaches that a user can request a parking space, which, the user will be placed on a waiting list for the parking spot. The user will then input the period of time for the reservation, which, the system will process a fee for the reservation (i.e., automatic purchase). Once the parking space becomes available the user is giving the option to either remain on the waiting list or cancel the reservation. And if the user presses the cancel reservation then the user will be taken off of the waiting list)
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device of requesting event parking space information of Morrissette, by incorporating the teachings of a system providing a waitlist to a mobile device of a user, which, the user is able to select to either remain on the waitlist or cancel the reservation and if the user presses cancel then the user will be taken off of the waiting list of Chen, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to enhance the utilization of parking spaces and provides benefits and conveniences to drivers and travelers that are willing to pay extra to secure a guaranteed parking space at the time and location desired. (Paragraph 0006)

But, Gosuin in the analogous art of wait listing a user for an event, teaches the user purchase of the available parking space launches an activated pass screen displaying a vehicle parking pass on the mobile communication device. (Paragraph(s) 0104-0105)(Gosuin teaches the user is able to purchase a parking space, which, after the user confirms the purchase then the system will notify the user’s phone via SMS and/or Email that the ticket is available for him in the application. Gosuin, further, teaches that the ticket will be displayed as either a bar code, QR code, and/or an image) 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device of requesting event parking space information of Morrissette, a system providing a waitlist to a mobile device of a user, which, the user is able to select to remain on the waitlist and the system will provide available parking information after determining the parking space is not available in order for the user to purchase the parking space after it becomes available of Chen, and a user looking for a parking space, which, the mobile device will provide multiple icons that includes a command for making an auto-purchase request for a parking space that will allow the user to then confirm the parking space of Dutta et al., by incorporating the teachings of placing a user on waitlist for a ticket for 
 With respect to the above limitation: while Gosuin teaches placing a user on waitlist for a ticket for parking after the user downloading an application, which, the system will then provide the user with a notification as soon a ticket becomes available and the user will receive the ticket in an email as an image and/or QR code after the user confirms the purchase. However, to the event that Morrissette, Chen, Dutta et al., Gosuin, and Stefik et al., do not teach that the user after selecting a button to confirm the automatic purchase then a parking pass will be displayed. 
But, Vitrano, JR. et al., teaches that selection by the user of the actuator to confirm automatic purchase of the available vehicle parking space displaying a vehicle parking pass on the mobile communication device. (Paragraph(s) 0041 and 0047); and (Fig. 2, 206-216, and 224-234)(Vitrano, Jr. et. al teaches that a user is able to select a parking pass for an event. The user will then be directed to a page that will allow the user to cancel or confirm the purchase of the pass. After the user reviews the order and clicks ‘proceed to check out,’ button (i.e., confirm button). The server will then verify the existing payment information and then charge the account for the parking pass (i.e., automatic purchase), which, the server will then provide the user device with 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device of requesting event parking space information of Morrissette, a system providing a waitlist to a mobile device of a user, which, the user is able to select to remain on the waitlist and the system will provide available parking information after determining the parking space is not available in order for the user to purchase the parking space after it becomes available of Chen, a user looking for a parking space, which, the mobile device will provide multiple icons that includes a command for making an auto-purchase request for a parking space that will allow the user to then confirm the parking space of Dutta et al., placing a user on waitlist for a ticket for parking after the user downloading an application, which, the system will then provide the user with a notification as soon a ticket becomes available and the user will receive the ticket in an email as an image and/or QR code of Gosuin, and storing a waitlist on a parking server of Stefik et al., by incorporating the teachings of a user being able to select a parking pass after the user either push confirm or cancel and the server verifies the purchase of  Vitrano, JR. et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve parking congestion and decreasing operational costs. (Vitrano, Jr. et al.: Paragraph 0002)	

Regarding to Claim 12, Morrissette/Chen/Dutta et al./Gosuin/Stefik et al./Vitrano, JR. et al., teaches all the limitations as applied to Claim 11 and selection by the user of the actuator to cancel the automatic purchase of the available parking space causes the mobile communication device to wirelessly communicate to the vehicle parking server information that results in applying to the user parking account a refund of a parking charge assessed for the automatic purchase of the available parking space. (See, relevant rejection(s) as applied to Claim(s) 3 and 11) 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrissette (WO 2015-172161) in view of Chen (US 2015/0235148) and Dutta et al. (US 9,373,197) and Gosuin (US 2016/0321568) and Stefik et al. (US 20140089015), as applied to Claim 1, and further in view of Aguera-Arcas et al. (US 20120284297) .
Regarding Claim 4, Morrissette/Chen/Dutta et al./Gosuin/Stefik et al., teaches all the limitations as applied to Claim 1 and the notification to the user of a vehicle parking space 
With respect to the above limitation: while Morrissette teaches that the server will send the vehicle driver’s mobile device a notification about the amount of time left on the parking space, via a text message. However, Morrissette, does not explicitly teach 
But, Chen in the analogous art of being placed on a waiting list for a parking event, teaches a vehicle parking space available for purchase includes a push notification to the mobile communication device. Paragraph 0054); and (Claim 18)(Chen teaches that the user will be notified of available parking spaces, which, will give the user the ability to make the decision if they would like to purchase the space. Examiner, respectfully, notes that parking information can be sent by either Email and/or SMS, as taught 0048) 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device of requesting event parking space information of Morrissette, by incorporating the teachings of a system providing a notification of available parking spaces to a user of Chen, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help a driver, traveler, and/or travel service providers secure a guaranteed parking space at the time and location they desire. (Chen: Paragraph 0006)
With respect to the above limitation: while Chen teaches that a user’s phone will be provided with a notification of available parking information. However, Morrissette, Chen, Dutta et al., Gosuin, and Stefik et al., do not explicitly teach that the mobile device will receive a notification while in a locked state. 
a push notification to the mobile communication device in a lock screen state. (Paragraph 0058)(Aguera-Arcas et al. teaches that while a user is driving a notification of available parking close to the user location will be presented to the user while the mobile device is in a locked screen state) 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device of requesting event parking space information of Morrissette, a system providing a waitlist to a mobile device of a user, which, the user is able to select to remain on the waitlist and the system will provide available parking information after determining the parking space is not available in order for the user to purchase the parking space after it becomes available of Chen, a user looking for a parking space, which, the mobile device will provide multiple icons that includes a command for making an auto-purchase request for a parking space that will allow the user to then confirm the parking space of Dutta et al., placing a user on waitlist for a ticket for parking after the user downloading an application, which, the system will then provide the user with a notification as soon a ticket becomes available and the user will receive the ticket in an email as an image and/or QR code of Gosuin, and storing a waitlist on a parking server of Stefik et al., by incorporating the teachings of a user receiving available parking information while the mobile device is in a locked state of Aguera-Arcas et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrissette (WO 2015-172161) in view of Chen (US 2015/0235148) and Dutta et al. (US 9,373,197) and Gosuin (US 2016/0321568) and Stefik et al. (US 20140089015) and Aguera-Arcas et al. (US 20120284297), as applied to Claim 4, and further in view of Block et al. (US 20140364148).
Regarding Claim 5, Morrissette/Chen/Dutta et al./Gosuin/Stefik et al./Aguera-Arcas et al., teaches all the limitations as applied to Claim 4. 
However, Morrissette and Chen, do not explicitly teach in response to a user gesture applied to the mobile communication device in the lock screen state, launches an activated pass screen displaying a vehicle parking pass on the mobile communication device.
But, Dutta et al. in the analogous art of determining the location of the vehicle to provide available parking spaces to a parking application on the user’s mobile device, teaches displaying a vehicle parking pass on the mobile communication device. (Paragraph 0077)(Dutta et al. teaches that the user will be presented a vehicle parking barcode pass on their mobile device) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device of requesting event parking space information of Morrissette and a system providing a waitlist to a mobile device of a user, which, the user is able to select to remain on the 
With respect to the above limitation: while Dutta et al. teaches that a user will be presented a parking barcode pass on their mobile device. And Gosuin teaches the user is able to purchase a parking space, which, after the user confirms the purchase then the system will notify the user’s phone via SMS and/or Email that the ticket is available for him in the application, which, will be presented to the user in the form of either a bar code, QR code, and/or an image. However, Morrissette, Chen, Dutta et al., Gosuin, and Stefik et al., doesn’t explicitly teach that the user will make a gesture to unlock their mobile device that will then display an activated parking pass on their mobile device. 
But, Aguera-Arcas et al. in the analogous art of a mobile device receiving messages in a locked state, teaches in response to a user gesture applied to the mobile communication device in lock screen state, launches an screen on the mobile communication device. (Paragraph(s) 0027 and 0058)(Aguera-Arcas et al. teaches that the user is able to make a gesture on the mobile devices locked screen that will launch an desired application on the user’s mobile device screen) 

With respect to the above limitation: while Aguera-Arcas et al. teaches that a user is able to make a gesture to the mobile devices locked screen, which, will launch an mobile application on the mobile device. However, Morrissette, Chen, Dutta et al., Gosuin, Stefik et al., and Aguera-Arcas et al., do not explicitly teach that the user’s 
But, Block et al. in the analogous art of a mobile device receiving a virtual ticket after unlocking their mobile device, teaches user gesture applied to the lock screen state, launches an activated pass screen displaying a pass on the mobile communication device. (Paragraph(s) 0043, 0044, and 0046)(Block et al. teaches that a user mobile device can receive a ticket from a service provider. The mobile device will receive the ticket by a notification signal. Block et al., further, teaches that the in response to receiving a service the user can input by a gesture into the touch-sensitive surface of the mobile device to unlock it (i.e., lock screen state), which, will then present to the user a message that consist of the virtual ticket (i.e., pass))
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device of requesting event parking space information of Morrissette, a system providing a waitlist to a mobile device of a user, which, the user is able to select to remain on the waitlist and the system will provide available parking information after determining the parking space is not available in order for the user to purchase the parking space after it becomes available of Chen, a user looking for a parking space, which, the mobile device will provide multiple icons that includes a command for making an auto-purchase request for a parking space that will allow the user to then confirm the parking space of Dutta et al., placing a user on waitlist for a ticket for parking after the user downloading an application, which, the system will then provide the user with a notification as soon a ticket becomes available and the user will receive the ticket in an email as an image 

Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrissette (WO 2015-172161) in view of Chen (US 2015/0235148) and Dutta et al. (US 9,373,197) and Gosuin (US 2016/0321568) and Stefik et al. (US 20140089015) and Aguera-Arcas et al. (US 20120284297) and further in view of Rosenblatt et al. (US 9,037,513) .
Regarding Claim 6, Morrissette/Chen/Dutta et al./Gosuin/Stefik et al./Aguera-Arcas et al., teaches all the limitations as applied to Claim 4.
However, Morrissette and Chen, doesn’t explicitly teach response to a user gesture applied to the mobile communication device in the lock screen state, causes the mobile communication device to display actuators for the user to select either to confirm or cancel automatic purchase of the available vehicle parking space.
But, Dutta et al. in the analogous art of determining the location of the vehicle to provide available parking spaces to a parking application on the user’s mobile device, response to a user gesture, causes the mobile communication device to display actuators for the user to select either to confirm or cancel automatic purchase of the available vehicle parking space. (Column 10, 60-67); and (Column 11, Lines 13-25); (Fig. 1E)(Dutta et al. teaches that the if the user has chosen the auto-renewal option and the user selects the ‘continue,’ button it will allow the user to either cancel of ‘continue,’ with the transaction of purchasing the parking space)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device of requesting event parking space information of Morrissette and a system providing a waitlist to a mobile device of a user, which, the user is able to select to remain on the waitlist and the system will provide available parking information after determining the parking space is not available in order for the user to purchase the parking space after it becomes available of Chen, by incorporating the teachings of a user selecting a button, which, will then provide the user with more buttons to press of Dutta et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve consumer experience. (Dutta et al.: Column 1, Lines 41-44)
With respect to the above limitation: while Dutta et al. teaches that a user is able to select either to select cancel or continue with an auto-renewal option of a parking space transaction. However, Morrissette, Chen, Dutta et al., Gosuin, Stefik et al., and Aguera-Arcas et al., do not explicitly teach that the user will be presented the cancel or confirm options after unlocking a locked mobile device. 
response to a user gesture applied to the mobile communication device in the lock screen state, causes the mobile communication device to display actuators for the user to select either to confirm or cancel purchase. (Column 10, Lines 31-43); and (Column 17, Lines 34-56)(Rosenblatt et al. teaches that the user can unlock their device by sliding a button (i.e., gesture) to unlock the user device, which, will take the user to a home screen. Rosenblatt et al., further, teaches that after the user unlocks the device the user will be presented a screen to purchase a ticket with the ‘buy online,’ button (i.e., confirm) and a ‘cancel,’ button for the purchase of the tickets)
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device of requesting event parking space information of Morrissette, a system providing a waitlist to a mobile device of a user, which, the user is able to select to remain on the waitlist and the system will provide available parking information after determining the parking space is not available in order for the user to purchase the parking space after it becomes available of Chen, a user looking for a parking space, which, the mobile device will provide multiple icons that includes a command for making an auto-purchase request for a parking space that will allow the user to then confirm the parking space of Dutta et al., placing a user on waitlist for a ticket for parking after the user downloading an application, which, the system will then provide the user with a notification as soon a ticket becomes available and the user will receive the ticket in an email as an image and/or QR code of Gosuin, storing a waitlist on a parking server of Stefik et al., and a 

Regarding Claim 8, Morrissette/Chen/Dutta et al./Gosuin/Stefik et al./Aguera-Arcas et al./Rosenblatt et al., teaches all the limitations as applied to Claim 6 and selection by the user of the actuator to cancel the automatic purchase of the available vehicle parking space causes the mobile communication device to wirelessly communicate to the vehicle parking server information that results in applying to the user parking account a refund of a parking charge assessed for the automatic purchase of the available vehicle parking space. (See, relevant rejection(s) as applied to Claim(s) 3 and 6)

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrissette (WO 2015-172161) in view of Chen (US 2015/0235148) and Dutta et al. (US 9,373,197) and Gosuin (US 2016/0321568) and Stefik et al. (US 20140089015) and Aguera-Arcas et al. (US 20120284297) and Rosenblatt et al. (US 9,037,513), as applied to Claim 6, and further in view of Vitrano, JR. et al. (US 20060015397).
Regarding to Claim 7, Morrissette/Chen/Dutta et al./Gosuin/Stefik et al./Aguera-Arcas et al./Rosenblatt et al./Vitrano, Jr. et al., teaches all the limitations as applied to Claim 6 and selection by the user of the actuator to confirm automatic purchase of the available vehicle parking space launches an activated pass screen displaying a vehicle parking pass on the mobile communication device. (See relevant rejection(s) as applied to Claim(s) 2 and 6)

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrissette (WO 2015-172161) in view of Chen (US 2015/0235148) and Dutta et al. (US 9,373,197) and Gosuin (US 2016/0321568) and Stefik et al. (US 20140089015), as applied to Claim 1, and further in view of Krivacic et al. (US 20140249742).
Regarding Claim 15, Morrissette/Chen/Dutta et al./Gosuin/Stefik et al., teaches all the limitations as applied to Claim 1 and which the notification to the user of a 
With respect to the above limitation: while Morrissette teaches that user of a parking space is able to receive a text message to their mobile device in reference to their parking space. Also, Chen teaches that parking information can be sent by SMS. However, to the extent that Morrissette/Chen/Dutta et al./Gosuin/Stefik et al., do not 
But, Krivacic et al. in the analogous art of identifying and directing motorists to available parking spaces, teaches notification of a vehicle parking space available for purchase includes a text message. (Paragraph 0052)(Krivacic et al. teaches that a user can receive an offer for available parking spaces, via a SMS text message, to their mobile device) 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device of requesting event parking space information of Morrissette, a system server storing parking availability information and providing a waitlist to a mobile device of a user, which, the user is able to select to remain on the waitlist and the system will provide available parking information after determining the parking space is not available in order for the user to purchase the parking space after it becomes available of Chen, a user looking for a parking space, which, the mobile device will provide multiple icons that includes a command for making an auto-purchase request for a parking space that will allow the user to then confirm the parking space of Dutta et al., placing a user on waitlist for a ticket for parking after the user downloading an application, which, the system will then provide the user with a notification as soon a ticket becomes available and the user will confirm that they purchase while still in the queue of Gosuin, and storing a waitlist on a parking server of Stefik et al. by incorporating the teachings of receiving available parking spaces via SMS of Krivacic et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628